Name: Commission Regulation (EEC) No 1116/88 of 20 April 1988 laying down detailed rules for the application of decisions granting aid for projects concerning Community measures to improve and adapt structures in the fisheries and aquaculture sector and in structural works in coastal waters
 Type: Regulation
 Subject Matter: fisheries;  financing and investment;  cooperation policy;  documentation;  regions and regional policy
 Date Published: nan

 30 . 4 . 88 Official Journal of the European Communities No L 112 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1116 / 88 of 20 April 1988 laying down detailed rules for the application of decisions granting aid for projects concerning Community measures to improve and adapt structures in the fisheries and aquaculture sector and in structural works in coastal waters financial or other conditions imposed on projects , the Commission must be able to request the competent authority to provide supporting or supplementary documents ; Whereas it is essential that provision be made , in the case of inspection visits , for cooperation between the Commission and the Member State concerned , in order to ensure that they are fully effective ; Whereas the procedure for suspending, reducing or terminating aid should not be initiated without the Member State concerned first having been asked for its views and the beneficiaries having been given the opportunity to submit their comments ; Whereas , since aid is paid to the beneficiary by an agency appointed by the Member State , the documents which that agency must forward to the Commission should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for the Fisheries Industry , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 4028 / 86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector ( ! ), and in particular Article 44 (2 ) thereof, Whereas the documents supporting projects in receipt of aid are forwarded to the Commission by an authority or agency appointed for the purpose by the Member State , such transmission being made , where appropriate , by the Member State ; whereas in order to ensure that these projects are effectively monitored , the role of that authority , the nature of the supporting documents drawn up in accordance with the laws or regulations of the Member State concerned or with the measures adopted by the abovementioned authority or agency and the control mechanisms established in each Member State should be defined ; Whereas the Commission must be informed that projects are being carried out in accordance with the conditions and within the time limits laid down in the decisions granting the aid ; Whereas , for the purpose of the payment of the aid or a portion of it , it is necessary to specify the documents to be forwarded by the competent authority to the Commission in order to enable it to establish that all the conditions for payment are satisfied ; whereas such documents must contain full particulars and be presented in identical form in order to facilitate the speedy examination and uniform processing of applications for payment ; Whereas , if documents that have been properly provided by the authority or agency appear to it to be inadequate or if they seem to be incomplete for the purposes of verifying the HAS ADOPTED THIS REGULATION: I. Role of the authority or agency responsible for forwarding supporting documents Article 1 1 . The competent authority responsible for forwarding supporting documents pursuant to Article 44 ( 1 ) of Regulation (EEC) No 4028 / 86 shall send to the Commission , either collectively within two months following the entry into force of this Regulation , or for each individual project within two months following notification(*) OJ No L 376 , 31 . 12 . 1986 , p. 7 . 30 . 4 . 88No L 112 / 2 Official Journal of the European Communities instalments in accordance with Article 43 ( 1 ) of Regulation (EEC) No 4028 / 86 , the authority or agency shall forward to the Commission an application for payment showing that the conditions for payment have been fulfilled . Applications for payment shall consist of a certificate and a list of the supporting documents . They shall be submitted in duplicate in the form shown in the Annex . of the decision granting aid , a descriptive list of the supporting documents it intends to request . All changes to the descriptive list shall be notified to the Commission within two months of their adoption . 'Supporting document' means any document drawn up in accordance with the laws or regulations of the Member State concerned or with the measures adopted by the abovementioned authority or agency , and establishing that the financial or other conditions imposed for each project are satisfied . The abovementioned descriptive list shall contain :  a description of the supporting documents and particulars of the provisions or measures on the basis of which they are drawn up ,  a brief description of the contents of these documents . 2 . The competent authority shall also send to the Commission within the period referred to in paragraph 1 a detailed description of the control methods used on the basis of which the certificate referred to in Article 3 is drawn up . 3 . The Commission may request a Member State to send in addition to the descriptive list other supporting documents which it considers necessary for the purpose of checking the eligibility of the expenditure shown in the applications for payment ; it may, for the same purpose , also request Member States to reinforce their checking arrangements . Article 4 1 . Payments in instalments shall not exceed in respect of any one investment the rate of implementation of the work relating to that investment . Such rate shall consist of the ratio between the total amount of the invoices or other documents which have been duly paid and relating to eligible expenditure and the total amount of the eligible costs laid down at the time the grant decision was taken . ( a ) Construction of a vessel Payment shall be made , as a rule in not more than two instalments . An application for partial payment shall be made however only :  if the rate of implementation of the work has reached not less than 40% of the eligible costs , and  if an exact work schedule , drawn up and certified by the shipyard , is submitted . (b ) Aquaculture, development of coastal waters The aid shall be payable as a rule in not more than three instalments . An (A first ) application for partial payment shall be made only :  if the rate of implementation has reached at least 30 % of the eligible costs , and  if the interim implementation report has been drawn up (only for aquaculture). (c) Modernization The aid shall be payable as a rule in not more than four instalments . An (A first ) application for partial payment shall be made only :  if 20% of the number of projects have been implemented in full , and  if confirmation is presented of the grant of the national financial contribution . 2 . Final payment for all types of project shall be subject to the conditions set out in the decision granting aid , in particular as regards the financial contribution of the Member State and the presentation of the official documents required . Article 2 1 . After the one year period following notification of the decision to grant aid has expired , as laid down in Article 44 of Regulation (EEC) No 4028 / 86 , the competent authority shall send a document listing projects which have not yet begun , to the Commission . 2 . For projects not completed within the two years after work has begun , as laid down in Article 44 of Regulation (EEC ) No 4028 / 86 , the competent authority shall send , before 1 March and 1 September each year , a document describing their state of advancement . 3 . In the documents referred to in paragraphs 1 and 2 , the authority or body shall detail the reasons given by the beneficiary , either for not commencing the work or not finalizing the projects , together with any guarantees , if necessary , concerning the completion of the project in the near future . 4 . The follow-up procedure relates to fishing vessel construction , aquaculture and structural works in coastal water . The follow-up of fishing vessel modernization projects shall take place correspondingly . Article 3 On completion of a project , or while it is being carried out if the Commission decision provides for payment in 30 . 4 . 88 Official Journal of the European Communities No L 112 / 3  ask the beneficiary to provide , through the authority or agency, an explanation for the failure to comply with the conditions laid down . Article 5 In order to enable an effective check to be made on the execution of a project , the competent authority shall forward to the Commission , at its request and within a time limit which the latter may fix , any supporting document , or a certified copy thereof, referred to in Article 1 , or any other document which shows that the financial or other conditions laid down for each project have been fulfilled . II . Role of the intermediary agency responsible for payment Article 6 If the Commission considers it necessary to make an inspection visit , it shall give prior notice thereof to the Member State it intends to visit and shall invite that Member State to participate in the inspection ; the Member States shall take all necessary steps to ensure that such inspection visits are effective . Article 8 1 . When the Commission is satisfied that the financial or other conditions laid down for the project have been fulfilled , it shall pay the aid or the approriate portion thereof, if payment is by instalments , to the beneficiary in accordance with Article 43 ( 1 ) of Regulation (EEC) No 4028 / 86 . 2 . The intermediary agency responsible for payment shall pay the aid to the beneficiary without delay and shall provide the Commission with evidence of payment within 15 days thereof. Article 7 Before initiating a procedure for suspending, reducing or terminating aid in accordance with Article 44 ( 1 ) of Regulation (EEC) No 4028 / 86 , the Commission shall :  inform the Member State on whose territory the project was to be carried out , so that it may express its views on the matter ,  consult the competent authority responsible for forwarding supporting documents , Article 9 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities . The Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 April 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission No L 112 /4 30 . 4 . 88Official Journal of the European Communities ANNEX CONSTRUCTION MODEL 1 CERTIFICATE FOR THE PAYMENT OF AN INSTALMENT OF AID Project No : Port : Beneficiary : Address : The ('), being the competent authority appointed for the purpose by the national authority , hereby declares that the supporting documents referred to in the descriptive list forwarded to the Commission in accordance with the provisions of Article 1 of Regulation (EEC ) No 1116 / 88 ( 2 ) have been checked . THE CHECK SHOWS THAT IT CAN BE CERTIFIED THAT: 1 . Work commenced on 2 . On , the amount of the total costs actually paid , not including the recoverable portion of value added tax , was ( in national currency). 3 . This amount was financed as shown in Model 2 of this certificate . The revised financing plan for the total investment is attached (Model 3). 4 . The amount of the costs referred to above is shared among the various categories of work planned as shown in the list of supporting documents for this application for payment (Model 4). Explanations for the differences between work planned and work completed are given in the table (Model S). 5 . ( a ) The decision granting aid provides for the withdrawal of vessels in activity : YES /NO Withdrawal has taken place ; a copy of the certificate(s ) of removal from the register drawn up by the competent authority is attached hereto ( 3 ): YES /NO (bj The rate of aid granted has been increased by five percentage points in accordance with Article 7 of Regulation (EEC ) No 4028 / 86 ( fishermen of less than 40 years of age ): YES /NO It is hereby certified (Article 7b), that the beneficiary or one of them is the owner of at least 40% of the vessel or assumes as manager and personally total responsibility for the fishing enterprise in question . The undertaking and the attestation pursuant to Article 7c is attached hereto . 6 . The national financial contribution and that of the beneficiary , determined on the basis of all aids of whatever nature , are in conformity , or will be at the latest on completion of the work , with the provisions of Articles 42 and 43 of Regulation (EEC) No 4028 / 86 . 7 . The beneficiary undertakes to complete the work at the latest by ( 4 ). 8 . The supporting documents which have been checked are held by Done at : , Date : For the competent authority ( Signature and stamp) (') Name of the competent authority . ( 2 ) OJ No L 112 , 30 . 4 . 1988 , p. 1 . ( 3 ) This certificate must also confirm that the vessel withdrawn has not qualified for a final cessation premium referred to in Article 22 of Regulation (EEC ) No 4028 / 86 and will be permanently withdrawn from the Community fishing fleet . The final use to which the vessel withdrawn is to be put must be shown . ( 4 ) Wording of undertaking to be attached . If the date of completion is later by more than six months than the date envisaged , reasons must be given . 30 . 4 . 88 Official Journal of the European Communities No L 112/ 5 CONSTRUCTION MODEL IB CERTIFICATE RELATING TO A SEA-FISHERMAN TO WHOM THE 5 POINT INCREASE HAS BEEN GRANTED (Article 7 of Regulation (EEC ) No 4028 / 86 ) It is certified that, for project No , submitted on Mr/Ms 1 . is a sea-fisherman , YES NO born on YES NO 2. was never a main owner (more than 50% of shares) of another fishing vessel 3 . ( a ) owns at least 40% of the vessel being grant-aided YES NO NOYES (b ) assume in his personal capacity as manager , full responsibility for this fishing enterprise (c) commits him/herself to remain a sea-skipper for five years YES NO Set down at on by the competent authority Signature of beneficiary : Signature and stamp: Date: 30 . 4 . 88No L 112 / 6 Official Journal of the European Communities CONSTRUCTION MODEL 2 ANNEX TO THE CERTIFICATE ONTHE FINANCINGOF EXPENDITURE INCURRED IN RESPECT OF THE PAYMENTXDF AN INSTALMENT OF AID Financing of expenditure incurred up to : Project No : Beneficiary(ies ): 1 . Share of cost borne by the beneficiary(ies ):  own capital  services in kind (')  loans at market rate ( * )  financial institution 2 . Share of cost borne by the Member State ( 2 ):  capital grant , ( 3 )  capital grant equivalent (reduced-interest loans ) (amount of the loan : )  other aid 3 . Total : Date: Signature : (beneficiary ) Attestation of the competent authority : Date , signature and stamp : (') Indicate the method of calculation . ( 2 ) Including regional and / or local contributions . ( 3 ) Instructions for payment were given on , to the credit of account No , bank (*) Loan at normal market rates means any loan that does not qualify for an interest subsidy offered by a public authority . 30 . 4 . 88 Official Journal of the European Communities No L 112 / 7 CONSTRUCTION MODEL 3 FINANCING PLAN FOR THE TOTAL INVESTMENT Project No : Beneficiary(ies ): 1 . Share of cost borne by the beneficiary(ies ):  own capital  services in kind (*)  loans at market rate (*)  reduced rate loans 2 . Share of cosit borne by the Member State ( 2 ):  capital grant  capital grant equivalent (reduced-interest loans ) (amount of the loan :  other aid 3 . Other contributions:  European Community 4 . Total : Signature :Date : . ( beneficiary ) Attestation of the competent authority: Date , signature and stamp: ( 1 ) Indicate the method of calculation , ( 2 ) Including regional and/or local contributions . (*) Loan at normal market rates means any loan that does not qualify for an interest subsidy offered by a public authority . C O N S T R U C T IO N M O D E L 4 L IS T O F A C C O U N T IN G D O C U M E N T S R E L A T IN G T O P A Y M E N T S M A D E B E T W E E N A N D Pr oj ec tN o Fo re ca st pr oj ec tc os ts (') i In na tio na lc ur re nc y C at ­ eg or y (') N o Su bj ec t C os t as p er es ti m at e A cc ou nt in g do cu m en ts (2 ) A m ou nt n o t in cl ud in g re co ve ra bl e V A T Ty pe of pa ym en t( ') D at e of pa ym en t (4 ) A m ou nt pa id no t in cl ud in g re co ve ra bl e V A T (J ) N o D at e Iss ue d by Su bj ec t (s ho rt de sc rip tio n) No L 112 / 8 Official Journal of the European Communities 30 . 4 . 88 (') Se e A nn ex C3 to th e ai d ap pl ic at io n. (2 ) Al ld oc um en ts re la tin g to th e co m pl et io n of th e pr oj ec tf in an ce d m us tb e lis ted . (3 ) Ty pe of pa ym en t: 1. Ba nk ,2 .C he qu e, 3. Ca sh ,4 .O th er (sp ec ify ). (*) Th ed ate to be sh ow n is th at of the ac tua lp ay me nt an d no tt he da te on wh ich ad eb tf all sd ue ,f or ex am ple ,i n the ca se of pa ym en tb y ins tal me nts . (5 ) In th e ca se of ex pe nd itu re re lat in g to el ec tro ni c ap pa ra tu s, th e en gi ne or ne ts an d ge ar ,a co py of th e in vo ice sm us tb e at ta ch ed . D at e: A tte st at io n of co m pe te nt au th or ity : Si gn at ur e of be ne fic ia ry : D at e, sig na tu re an d sta m p: No L 112 / 930 . 4 . 88 Official Journal of the European Communities CONSTRUCTION MODEL 5 ANNEX TO THE CERTIFICATE , GIVING REASONS FOR THE DIFFERENCES BETWEEN WORK PLANNED AND WORK COMPLETED Project No Work planned according to the original file Work completed Brief description Cost not including recoverable VAT Brief description Cost not including recoverable VAT Reasons for variations (') ¢ - (M Relevant invoices attached and , where necessary , exchange of correspondance between the Ministry and the beneficiary on this subject . Date and signature of the beneficiary: Attestation of the competent authority: Date , signature and stamp : 30 . 4 . 88No L 112 / 10 Official Journal of the European Communities CONSTRUCTION MODEL 6 CERTIFICATE FOR THE PAYMENT OF THE BALANCE OR THE WHOLE OF THE AID Project No : Port : Beneficiary :: Address : The ( 1 ), being the competent authority appointed for the purpose by the national authority , hereby declares that the supporting documents referred to in the descriptive list forwarded to the Commission in accordance with the provision's of Article 1 of Regulation (EEC) No 1116 / 88 ( 2 ) have been checked . THE CHECK SHOWS THAT IT CAN BE CERTIFIED THAT : 1 . On work on the construction of the vessel was begun ; it was completed on (a certificate of commissioning with particulars of the horsepower and if necessary , the governed HP , and length between perpendiculars , a copy of which is attached , was issued by on .(see Annex). 2 . The amount of the total costs actually paid , not including the recoverable portion of the VAT , was (m national currency ). 3 . This amount was financed as shown in the Annex to this certificate (Model 7). 4 . The amount of the costs referred to above is shared among the various categories of work planned as shown in the list of supporting documents for this application for payment (Model 8 ). 5 . ( a ) The decision granting aid provides for the withdrawal of vessels in activity YES /NO Withdrawal has taken place ; a copy of the certificate(s ) of removal from the registrar drawn up by the competent authority is attached hereto ( 3 ): YES /NO (b ) The rate of aid granted has been increased by five percentage points in accordance with Article 7 of Regulation (EEC ) No' 4028 / 86 ( fishermen of less than 40 years of age ) YES /NO It is hereby certified (Article 7b) that the beneficiary or one of them is the owner of at least 40 % of the vessel or assumes as manager and personally total responsibility for the fishing enterprise in question . The undertaking and the attestation pursuant to Article 7c is attached hereto . 6 . An on-site inspection by (name, qualifications ) on showed that the work completed is in conformity with that described in the Commission decision to grant aid with the exception of the work concerning categories , for which an explanation is given" in Model 9 of this certificate . (The report must be available at the premises of the competent authority ). 7 . The shares of the costs borne by the beneficiary and by the Member State are in accordance with the provisions of Articles 42 and 43 of Regulation (EEC ) No 4028 / 86 . 8 . The special conditions set out in the Annex to the decision granting aid have been observed . 9 . The supporting documents which have been checked are held by Done at Date : For the competent authority ( Signature and stamp) (') Name of the competent authority . ( 2 ) OJ No L 112 , 30 . 4 . 1988 , p. 1 . I 3 ) This certificate must also confirm that the vessel withdrawn has not qualified for the final cessation premium referred to in Article 22 of Regulation (EEC ) No 4028 / 86 and that it will be permanently withdrawn from the Community fishing fleet . The final use to which the vessel withdrawn is to be put must be shown . 30 . 4 . 88 Official Journal of the European Communities No L 112 / 11 CONSTRUCTION MODEL 7 ANNEX TO THE CERTIFICATE ON THE FINANCING OF EXPENDITURE INCURRED (For the application for final payment) Financing of expenditure incurred up to : Project No : Port : 1 . Share of cost borne by the beneficiary(ies ):  own capital  services in kind (*)  loans at market rate ( * ) 2 . Share of cost borne by the Member State :  capital grant agreed on .  capital grant equivalent ( reduced-interest loans ) (amount of the loan :  other aid ( to be specified) 3 . Received already from the Commission (EEC): Total : 4 . The undersigned hereby undertakes to cover out of his own funds or with loans to be contracted at normal market rates (*) the difference , if any , arising from a smaller contribution by the Commission (EEC ) and /oi the Member State towards the financing of the project-in question . Date : Signature : ( beneficiary ) Attestation of the competent authority: Date , signature and stamp : (') Indicate the method of calculation . (*) Loan at normal market rates means any loan that does not qualify for an interest subsidy offered by a public authority . C O N S T R U C T IO N M O D E L 8 L IS T O F A C C O U N T IN G D O C U M E N T S Fi na lp ay m en t (B et w ee n an d ) Pr oj ec tN o: Fo re ca st pr oj ec tc os ts (') In na tio na lc ur re nc y A cc ou nt in g do cu m en ts (2 ) C at ­ eg or y N o Su bj ec t C os t as pe r es tim at e n o t in cl ud in g V A T A m ou nt n o t in cl ud in g re co ve ra bl e V A T Ty pe of pa ym en t( 3) D at e of pa ym en t Pa ym en ts m ad e: A m ou nt w it ho ut de ci m al s, no t in cl ud in g re co ve ra bl e V A T (5 ) ' N o D at e 4 Is su ed by Su bj ec t (s ho rt de sc rip tio n) No L 112 / 12 Official Journal of the European Communities 30 . 4 . 88 (') Se e A nn ex C3 to th e aid ap pl ic at io n. (2 ) Al ld oc um en ts re lat in g to th e pr oj ec tf in an ce d m us tb e lis ted . (J ) Ty pe of pa ym en t: 1. Ba nk ,2 .C he qu e, 3. Ca sh ,4 .O th er (sp ec ify ). (4) Th e da te to be sh ow n is th at of th e ac tu al pa ym en ta nd no tt he da te on wh ich ad eb tf all sd ue ,f or ex am pl e, in th e ca se of pa ym en tb y in sta lm en ts . (5 ) In th e ca se of ex pe nd itu re re lat in g to ele ctr on ic ap pa ra tu s, th e en gi ne or ne ts an d ge ar ,a co py of th e inv oic es m us tb e att ac he d. D at e : A tte sta tio n of co m pe te nt au th or ity : Si gn at ur e of be ne fic iar y: D at e, sig na tu re an d sta m p: 30 . 4 . 88 Official Journal of the European Communities No L 112 / 13 CONSTRUCTION MODEL 9 ANNEX TO THE CERTIFICATE GIVING REASONS FOR DIFFERENCES BETWEEN WORK PLANNED AND WORK COMPLETED (Final payment) Project No : Work planned according to original file Work completed Brief description Cost exluding recoverable VAT Brief description Cost excluding recoverable VAT Reasons for differences (') - (') Relevant invoices attached and , where necessary , exchange of correspondance between the Ministry and beneficiary on this subject . Date and signature of the beneficiary : Attestation of competent authority : Date , signature and stamp : No L 112 / 14 Official Journal of the European Communities 30 . 4 . 88 CONSTRUCTION MODEL 10 CERTIFICATE TO BE COMPLETED FOR FINAL PAYMENT (Article 38 of Regulation (EEC) No 4028 / 86 ) Project No: Name of vessel : Registered No: A vessel for which Community aid has been granted under this Regulation may not be  sold outside the Community  assigned to purposes other than fishing for a period of 10 years from the date ofcommissioning, i.e. from , and will be used on a priority basis for the supply of the Community market during that period . Date : Signature : (beneficiary ) Attestation of competent authority : Date , signature and stamp: 30 . 4 . 88 Official Journal of the European Communities No L 112 / 15 MODERNIZATION MODEL 11 APPLICATION FOR PAYMENT OF AN INSTALMENT/FINAL PAYMENT OF AID FOR THE MODERNIZATION OF THE FISHING FLEET (Titel III of the Regulation (EEC) No 4028 / 86 ) Project : / / (To be completed by the Member State in two copies ) The authority , having formed a group for the purpose of implementing a measure to modernize or convert operational fishing vessels , all the investment projects completed , the summary returns for which are shown in the Annex and which can be broken down as follows : Region Number of projects Total realized investment (national currency) Normal Sensitive Total hereby confirms that : 1 . The projects form part of a multiannual guidance programme approved by the Commission . 2 . Each project satisfies the requirements of Article 9 (3 ) of Regulation (EEC ) No 4028 / 86 . (The report must be available at the premises of the competent authority). 3 . The national financial contribution , expressed as subsidy equivalent , will be between 10% and 30 % of the investment cost per project taken into consideration for the grant of the Community aid . 4 . The financial institution through which payment of the Community aid is to be made is the following: 5.1 . Name and business name: 5.2 . Address : 5 3 . Postal code and area: 5.4 . Account No or title : 6 . State of progress ofwork concerning other measures covered by the same decision for which an application for payment has not yet been made , as follows: Projects: Comments: Date : Signature and stamp : No L 112 / 16 Official Journal of the European Communities 30 . 4 . 88 MODERNIZATION MODEL 12 INDIVIDUAL SHEET (To be completed in two copies by the beneficiary) Modernization No Sensitive region Project No Normal region Administrative details : Identification of vessel: Name: Registration No: Port of registration : Home port : Owner: Name: Address : Cost of work carried out (national currency , not including recoverable VAT) during the period between and ' To be completed only by the national authority Total cost Eligiblecost (') Reasons for differences Fore ­ cast Rea ­ lized Decision Rea ­ lized I II\ IIII , \ 1 . Hull : 2 . Superstructure : 3 . Interior fittings : 4 . Catch-handling equipment : 5 . Engine system: 6 . Electronic equipment: 7 . Other ( 2 ): General total % of (national currency).Community aid expected: Five-year clause: I hereby undertake:  not to sell this vessel outside the Community ,  to use it exclusively for fishing ,  to use it on a priority basis for the supply of the Community market during a period of five years from the date of completion of the modernization work . Date: Signature of applicant : (*) To be completed by the authority . It will be recalled that pursuant to Article 9 (3 ) of Regulation (EEC) No 4028 / 86 eligible investments must amount to not less than 25 000 ECU per project , such limit being lowered to 12 000 ECU in the case of projects relating to vessels measuring between nine and 12 metres in length between perpendiculars . The ECU to be taken into consideration is that in force at the time of submission of the original aid application . ( 2 ) To be specified . Date : Signature and stamp of competent authority : ( J ) Delete as appropriate . ( 2 ) As a percentage of the total investment made. 30 . 4 . 88 Official Journal of the European Communities No L 112 / 17 MODERNIZATION MODEL 13 SUMMARY OF FINANCIAL PARTICULARS (To be completed by the national authority ) Sensitive Region (*): Normal Modernization No Project No Investment Contribution Aid granted in Commission Decision National currency Aid to be paid o//oI of beneficiary national(subsidy equivalent ) Completed Eligible Amount in national currency % ( 2 ) Amount in national currency Date of payment % ( 2 ) I I I \ I I Total No L 112 / 18 Official Journal of the European Communities 30 . 4 . 88 AQUACULTURE / WORKS IN COASTAL WATERS MODEL 14 CERTIFICATE FOR THE PAYMENT OF AN INSTALMENT OF AID Site : (Region : )Project No : Beneficiary: Address : The (') » being the competent authority appointed for the purpose by the national authority , hereby declares that the supporting documents referred to in the descriptive list forwarded to the Commission in accordance with Article 1 of Regulation (EEC ) No 1116 / 88 ( 2 ) have been checked . THE CHECK SHOWS THAT IT CAN BE CERTIFIED THAT: 1 . Work began on at the intended site , the beneficiary having obtained the necessary licences . 2 . On the amount of the total cost actually paid was of which eligible expenditure , not including the recoverable proportion of VAT , amounted to ( in national currency). 3 . This amount was financed as shown in Model 15 . The financing plan , for the total investment , is annexed (Model 16). 4 . The amount of the costs referred to above is shared among the various categories ofwork planned as shown in the list of supporting documents for this application for payment (Model 17). The reasons for differences between work planned and work completed are given in the table in Model 18 . 5 . ( a ) Only for aquaculture projects . The decision granting aid provides for the conversion of sea-fishermen and the withdrawal of vessels in activity YES /NO Withdrawal has taken place; a copy of the certificate^ ) of scrapping issued by the competent authority is attached hereto ( 3 ): YES /NO (b ) The interim report (Model 23 ) is attached . 6 . The national financial contribution and that of the beneficiary , determined on the basis of all the aids of whatever nature , are in conformity , or will be at the latest oil completion of the work , with the provisions of Articles 42 and 43 of Regulation (EEC) No 4028 / 86 . 7 . The beneficiary undertakes to complete the work at the latest by 8 . The special conditions referred to in the Annex to the decision granting the aid have been satisfied . 9 . The supporting documents which have been checked are held by Done at, Date : For the competent authority (Signature and stamp) (') Name of the competent authority . ( 2 ) OJNoL 112, 30 . 4 . 1988 , p. 1 . ( 3 ) This certificate must also confirm that the vessel scrapped has not qualified for a final cessation premium referred to in Article 22 of Regulation (EEC) No 4028 / 86 . 30 . 4 . 88 Official Journal of the European Communities No L 112/ 19 AQUACULTURE / WORKS ON COASTAL WATERS MODEL 15 ANNEX TO THE CERTIFICATE ON THE FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE PAYMENT OF AN INSTALMENT OF AID Financing of expenditure incurred up to: Project No: Beneficiary(ies ): 1 . Share of cost borne by the beneficiary(ies ):  own capital  services in kind (')  loans at market rate (*)  financial institution 2 . Share of cost borne by the Member State ( 2 ):  capital grant ( 3 )  capital grant equivalent (reduced-interest loans ) (Amount of the loan : )  other aids ( to be specified ) 3 . Other contributions (4 ): 4 . Total : Signature:Date: ( beneficiary) Attestation of the competent authority : Date , signature and stamp : (') Indicate method of calculation . ( 2 ) Including regional and/or local contributions . ( 3 ) Instructions for payment were given on to the credit of account No , at the bank. ( 4 ) In the case of Community aid , show only amounts already received by the beneficiary . (*) Loan at normal market rates means any loan that does not qualify for an interest subsidy offered by a public authority . 30 . 4 . 88No L 112 / 20 Official Journal of the European Communities AQUACULTURE / WORKS IN COASTAL WATERS MODEL 16 FINANCING PLAN FOR THE TOTAL INVESTMENT Project No : Beneficiary(ies ): 1 . Share of cost borne by beneficiary(ies ):  own capital  services in kind ( 1 )  loans at market rate (*)  reduced rate loans 2 . Share of cost borne by the Member State ( 2 ):  capital grant  capital grant equivalent ( reduced-interest loans ) ( amount of the loan : ) other aid ( to be specified ) 3 . Other contributions : 4 . Total : Signature ;Date : (beneficiary ) Date , signature and stamp :Attestation of the competent authority : (') Indicate the method of calculation . ( 2 ) Including regional and / or local contributions . (*) Loan at normal market rates means any loan that does not qualify for an interest subsidy offered by a public authority . A Q U A C U LT U R E / W O RK S IN CO A ST A L W A TE RS M O D E L 17 L IS T O F A C C O U N T IN G D O C U M E N T S (B et w ee n an d ) Pr oj ec tN o Fo re ca st pr oj ec tc os ts (') In na tio na lc ur re nc y C at ­ eg or y A cc ou nt in g do cu m en ts (2 ) Ty pe of pa ym en t D at e N o Su bj ec t C os t as p er es ti m at e A m ou nt no t in cl ud in g re co ve ra bl e V A T (4 Pa ym en ts m ad e: A m ou nt w it ho ut de ci m al s no ti nc lu di ng re co ve ra bl e V A T 1 N o D at e Iss ue d by Su bj ec t 3 30 . 4 . 88 Official Journal of the European Communities No L 112 / 21 (') Se eA nn ex B2 to ai d ap pl ic at io n. (2) Al ld oc um en ts re la tin g to th e pr oj ec tf in an ce d m us tb e lis ted . (') Ty pe of pa ym en t: 1. Ba nk ,2 .C he qu e, 3. Ca sh ,4 .O th er (sp ec ify ). (4) Th ed ate to be sh ow n is th at of th e ac tu al pa ym en ta nd no tt he da te on wh ich ad eb tf all sd ue ,f or ex am pl e, in th e ca se of pa ym en tb y in sta lm en ts . NB : W he ne xp en di tu re ha sb ee ne nte red in th ea cc ou nts an d/ or pa id be fo re th ea pp lic ati on fo ra id iss ub m itt ed to th eC om mi ssi on ,a rea so ns ho uld be giv en .T he na tu re an da m ou nt of th ea nt ici pa ted wo rk sa sw ell as th ed ate so fo rd er in g, de liv ery an d in sta lla tio n of eq ui pm en ts ho ul d be su bm itt ed . D at e: A tte sta tio n of co m pe te nt au th or ity : Si gn at ur e of be ne fic ia ry : D at e, sig na tu re an d sta m p: No L 112 / 22 Official Journal of the European Communities 30 . 4 . 88 AQUACULTURE / WORKS IN COASTAL WATERS MODEL 18 ANNEX TO THE CERTIFICATE GIVING REASONS FOR DIFFERENCES BETWEEN WORK PLANNED AND WORK COMPLETED Project No : Work planned according to original file Work completed \ Brief description Cost excluding recoverable VAT Brief description Cost excluding recoverable VAT Reasons for differences (') - ¢ (*) Relevant invoices attached and , where necessary , exchange of correspondence between the Ministry and the beneficiary . Date and signature of the beneficiary : Attestation of competent authority: Date , signature and stamp : 30 . 4 . 88 Official Journal of the European Communities No L 112/ 23 AQUACULTURE / WORKS IN COASTAL WATERS MODEL 19 CERTIFICATE FOR THE PAYMENT OF THE BALANCE OR THE WHOLE OF AN AID (Region :Project No : Beneficiary : Site : Address : The (*), being the competent authority appointed for the purpose by the national authority , hereby declares that the supporting documents referred to in the descriptive list forwarded to the Commission in accordance with Article 1 of Regulation (EEC) No 1116 / 88 ( 2 ) have been checked . THE CHECK SHOWS THAT IT CAN BE CERTIFIED THAT : 1 . Work was completed on at the intended site , the beneficiary having obtained the necessary licences . 2 . The total actual costs , not including the recoverable portion of the VAT , amount to (in national currency). 3 . This amount was financed as shown in the Annex to this certificate . 4 . The amount of the costs referred to above is shared among the various categories ofwork planned , as shown in the list of supporting documents attached to this application for payment (Model 21 ). 5 . Only for aquaculture projects . ( a ) The decision granting aid provides for the conversion of sea-going/ fishing and the withdrawal of vessels in activity : YES /NO YES/NO YES/NO Withdrawal has taken place ; a copy of the certificate^ ) of scrapping issued by the competent authority is attached hereto ( 3 ): The conversion of these sea-going/ fishing vessels has been completed: (b ) The report (Model 23) on the realisation of the project is attached . 6 . An on-site inspection by has shown that the work completed is in conformity with that described in the Commission decision granting aid (with the exception of work in categories for which reasons are given in Model 22). 7 . The shares of the costs borne by the beneficiary and by the Member State are in accordance with Articles 42 and 43 of Regulation (EEC) No 4028 / 86 . 8 . The special conditions set out in the Annex to the decision granting aid have been satisfied . 9 . The supporting documents which have been checked are held by . Done at Date: For the competent authority (Signature and stamp) (') Name of the competent authority . ( 2 ) OJ No L 112 , 30 . 4 . 1988 , p. 1 . ( 3 ) This certificate must also confirm that the vessels withdrawn has not qualified for a final cessation premium referred to in Article 22 of Regulation (EEC) No 4028 / 86 . No L 112 / 24 Official Journal of the European Communities 30 . 4 . 88 AQUACULTURE / WORKS IN COASTAL WATERS MODEL 20 ANNEX TO THE CERTIFICATE ON THE FINANCING OF EXPENDITURE INCURRED (For the application for final payment) Financing of expenditure incurred up to : Site :Project No: 1 . Share of cost borne by the beneficiary(ies ):  own capital  services in kind (*)  loans at market rate (*) 2 . Share of cost borne by the Member State :  capital grant agreed on  capital grant equivalent ( reduced-rate loans ) (amount of the loan :  other aid (to be specified) 3 . Already received from the Commission : Total : 4 . The undersigned hereby undertakes to cover out of his own resources or with loans to be contracted at normal market rates (*) the difference , if any , resulting from a lower contribution from the Commission and / or the Member State towards the financing of the project in question . Date: Signature: (beneficiary ) Attestation of the competent authority : Date , signature and stamp: (') Indicate the method of calculation . (*) A loan under normal market rates means any loan that does not qualify for an interest subsidy offered by a public authority . A Q U A CU LT U RE / W O RK S IN CO A ST A L W A TE RS M O D E L 21 L IS T O F A C C O U N T IN G D O C U M E N T S (B et w ee n an d ) Pr oj ec tN o: Fo re ca st pr oj ec ts co sts (') \ \ In na tio na lc ur re nc y C at ­ eg or y (') N o Su bj ec t C os t as p er e s ti m a te A cc ou nt in g do cu m en ts (2 ) A m ou nt no t in cl ud in g re co ve ra bl e V A T Ty pe of pa ym en t (J ) D at e (4 ) Pa ym en ts m ad e: A m ou nt w it ho ut de ci m al s no ti nc lu di ng re co ve ra bl e V A T N o D at e Iss ue d by Su bj ec t 30 . 4 . 88 Official Journal of the European Communities No L 112 / 25 ('} Se e An ne x B 2 to th e ai d ap pl ic at io n. (l ) Al ld oc um en ts re lat in g to th e pr oj ec tf in an ce d m us tb e lis ted . (3) Ty pe of pa ym en t: 1. Ba nk ,2 .C he qu e, 3. Ca sh ,4 .O th er (sp ec ify ). (4) Th ed ate to be sh ow n is th at of th e ac tua lp ay me nt an d no tt he da te on wh ich ad eb tf all sd ue ,f or ex am ple ,i n th ec as eo fp ay m en tb y ins tal me nts . NB ;W he ne xp en dit ure ha sb een en ter ed in the ac co un tsa nd /o rp aid be for et he ap pli ca tio nf or aid iss ub mi tte dt ot he Co mm iss ion ,a rea so ns ho uld be giv en .T he na tur ea nd am ou nt of the an tic ipa ted wo rks as we lla sth ed ate so fo rde rin g, de liv ery an d in sta lla tio n of eq ui pm en ts ho ul d be su bm itt ed . D at e: A tte sta tio n of co m pe te nt au th or ity : Si gn at ur e of be ne fic ia ry : D at e, sig na tu re an d sta m p: 30 . 4 . 88No L 112 / 26 Official Journal of the European Communities AQUACULTURE / WORKS IN COASTAL WATERS MODEL 22 ANNEX TO THE CERTIFICATE GIVING REASONS FOR DIFFERENCES BETWEEN WORK PLANNED AND WORK COMPLETED Project No : Work planned according to original file Work completed Brief description Cost excluding recoverable VAT Brief description Cost excluding recoverable VAT Reasons for differences (') (*) Relevant invoices attached and, where necessary , exchange of correspondance between the Ministry and the beneficiary . Date and signature of the beneficiary : Attestation of competent authority : Date , signature and stamp: 30 . 4 . 88 Official Journal of the European Communities No L 112 / 27 AQUACULTURE MODEL 23 INTERIM / FINAL ( ») REPORT ON THE IMPLEMENTATION OF AN AQUACULTURE PROJECT Confidential Project No : Decision No: Project started on : Project ended (or expected to end ) on : Investment costs ( in national currency):  Planned :  Actual : I (we ) the undersigned hereby certify that the information contained in this report is accurate and authorize the Commission to use it for statistical purposes. Signature of Signature (and stamp) of beneficiary(ies ): consultant : Date: Date: Confirmation of competent authority: Signature: Date : . Stamp : (') Delete as appropriate . No L 112 / 28 Official Journal of the European Communities 30 . 4 . 88 MODEL 23 (continued) STATE OF PROGRESS OF WORK (New installation or extension ) (Title IV of Regulation (EEC) No 4028 / 86 ) 1 . Planned (P) and actual (A) production: (NB: The figures given are those projected on the submission of the application for aid ). Eggs / Juveniles Species Individual weight Total number or weight(kg ) Number or weight per mJ Total value (national currency) P A P A P A P A A. Freely available for sale : 1 . 2 . 3 . 4 . 5 . Species Individual weight Total number or weight(kg) Number or weight per m1 Total value (national currency) P A P A P A P A B. To be used again in situ 1 . 2 . 3 . 4 . 5 . 30 . 4 . 88 Official Journal of the European Communities No L 112 /29 MODEL 23 (continued) Adults Species Individual weight Total number or weight(kg) Number or weight per mJ Total value (national currency) P A P A P A P A A. Freely available for sale 1 . 2 . 3 . 4 . 5 . Species Individual weight Total number or weight(kg) Number or weight per m} Total value (national currency) P A P A P A P A B. To be used again in situ 1 . 2 . 3 . 4 . 5 . I 30 . 4 . 88No L 112 / 30 Official Journal of the European Communities MODEL 23 (continued and end) 2 . Costs and income: \ In national currency Planned Actual Year 19 . . 19 . . 19 . . 19 . . 1 . Sales Stock 2 . Costs : i ) Fry ii ) Labour iii ) Feed iv) Energy v ) Upkeep vi ) Insurance vii ) Financial costs viii ) Miscellaneous 3 . Value added 3 . Evaluation of project viability: (To be completed by the beneficiary or his consultant) 3.1 . Environmental situation ( for example , the quality and quantity of the water available ). If bi-valves are being cultivated , for example , particulars must be given of the effectiveness of collecting spat on site during the two previous years . 3.2 . Factors affecting the growth of the species ( for example , diseases , predators , mortality rates for the various growth stages , other technical problems). 3.3 . Market(s ) (for example , current and future situation). 3.4 . Production costs (for example , electricity supply , feed , transportation , etc .). 3.5 . Licences . Have all the necessary licences (and authorizations) been obtained? Have they been altered or revoked since work began? Are there restrictive clauses hampering their grant? Date :Signature of beneficiary: Signature of consultant: Date: